Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Although neglect of legal matters and a failure to cooperate in the ensuing disciplinary investigation normally warrant an indefinite suspension, a one-year suspension is appropriate here given the isolated nature of the neglect, the lack of evidence of substantial damage to his client, and respondent’s eventual cooperation with relator’s investigation. See, e.g., Cleveland Bar Assn. v. Rollins (1999), 84 Ohio St.3d 408, 410, 704 N.E.2d 1210, 1211-1212. Respondent is hereby suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.